
	

114 S2227 IS: Private Spectrum Relocation Funding Act of 2015
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2227
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Mr. Manchin (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the National Telecommunications and Information Administration Organization Act to permit
			 the National Telecommunications and Information Administration to
			 authorize Federal agencies to accept certain payments related to spectrum
			 efficiency and reallocation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Private Spectrum Relocation Funding Act of 2015.
 2.Funds related to spectrum transitionsSection 113 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923) is amended—
 (1)by redesignating subsection (l) as subsection (m); and (2)by inserting after subsection (k) the following:
				
					(l)Certain payments related to spectrum transitions
 (1)DefinitionsIn this subsection— (A)the term covered transition plan means a transition plan that has been—
 (i)submitted to the NTIA and the Technical Panel under subsection (h);
 (ii)reviewed and deemed sufficient by the Technical Panel under that subsection; and (iii)published as provided under that subsection; and
 (B)the term Technical Panel means the Technical Panel established under subsection (h)(3). (2)Certain payments permittedNotwithstanding section 1341, subchapter II of chapter 15, and section 3302 of title 31, United States Code, a Federal entity may collect or receive any money or other thing of value from a private entity as payment or reimbursement to accelerate—
 (A)the implementation of a covered transition plan; or
 (B)commercial or other non-Federal use of spectrum subject to a covered transition plan.
 (3)Conditions on use of fundsA Federal entity may not collect or receive any money or other thing of value under paragraph (2) unless—
 (A)the entity submits a proposal to the NTIA describing—
 (i)the activities for which the entity is to be paid or reimbursed; and
 (ii)the extent to which the activities described in clause (i) are expected to accelerate— (I)the implementation of a covered transition plan; or
 (II)commercial or other non-Federal use of spectrum subject to a covered transition plan; and
 (B)the Technical Panel approves the proposal submitted under subparagraph (A)—
 (i)based on written findings of the Technical Panel, made publicly available on the website of the NTIA, that—
 (I)the funded activities are reasonably likely to materially accelerate the implementation of a covered transition plan or commercial or other non-Federal use of spectrum subject to a covered transition plan, as described in the proposal; and
 (II)the Federal entity would be unable to achieve the outcomes described in subparagraph (A)(ii) without the money or other thing of value that the Federal entity proposes to collect or receive; and
 (ii)which, when approved, shall be considered an update to the covered transition plan of the Federal entity..